Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing News Announcement For Immediate Release For further information contact: Douglas Bruggeman Joseph N. Jaffoni/David Collins Chief Financial Officer Jaffoni & Collins Incorporated 937/276-3931 212/835-8500 or rsc@jcir.com REX STORES REPORTS FISCAL 2$0.09 - Repurchased 125,942 Common Shares in Fiscal 2009 Second Quarter and 280,505 Common Shares in First Half of Fiscal 2009 - Dayton, Ohio (September 9, 2009)  REX Stores Corporation (NYSE: RSC) today announced financial results for the three month period ended July 31, 2009 (the second quarter of the Companys 2009 fiscal year). The Company will host a conference call and webcast this morning (details below) to review the results. As of July 31, 2009, REX had unrestricted cash and cash equivalents of approximately $81.1 million (exclusive of approximately $3.0 million of cash at consolidated ethanol production facilities). Total REX shareholders equity at July 31, 2009 was $236.9 million and the Company had 9.2 million shares outstanding at the end of its fiscal 2009 second quarter. During the fiscal 2009 second quarter the company closed its remaining retail locations though it continues to recognize deferred income from service contracts. Effective in the fiscal 2009 second quarter REX began reporting the results of its real estate operations as a separate segment which includes all owned and sub leased real estate including sites previously used as retail stores and distribution centers and certain administrative expenses. Reporting for REXs real estate segment excludes results from discontinued operations. At July 31, 2009, REX had lease or sub-lease agreements, as landlord, for all or parts of 24 properties, including 18 stores leased to a third party appliance retail chain. REX owns 20 of these properties and is the tenant/sub landlord for four of the properties. At July 31, 2009 the third party leased and occupied 15 of the owned properties and three of the sub leased properties. REX has 25 owned properties, including two distribution centers, that are vacant at July 31, 2009 which it is marketing as vacant properties to lease or sell. At July 31, 2009 REX also had interests in the following ethanol production facilities with initial production commencing at One Earth Energy LLC and Big River Resources, LLC-Galva during the period: -more- REX Reports Fiscal 2009 Second Quarter Results, 9/9/09 page 2 REXs Production Capital Nameplate Investment REXs Debt Capacity Entity ($ in Ownership Investment (millions of millions) Interest ($ in millions) gallons) Levelland Hockley County Ethanol, LLC (1) $16.5 56% $5.3 40 Patriot Renewable Fuels, LLC $16.0 23% $1.0 One Earth Energy, LLC $50.8 74% - Big River Resources, LLC-W. Burlington - 92 Big River Resources, LLC-Galva $20.0 10% - On January 29, 2009, REX (through a wholly-owned subsidiary) agreed to fund up to $2.0 million in the form of a subordinated revolving line of credit to Levelland Hockley and to issue a $1.0 million letter of credit for the benefit of Levelland Hockley. These amounts are not reflected in the table above. Segment Balance Sheet Data July 31, 2009 Jan. 31, 2009 July 31, 2008 Assets: Alternative energy $280,490 $249,422 $217,994 Real estate Retail Corporate Total assets $446,149 $451,288 $440,207 Segment Income Statement Data The table below summarizes net sales and revenue from REXs alternative energy, real estate and retail segments and income (loss) from continuing operations for the three and six month periods ended July 31, 2009 and July 31, 2008. The Companys financial results reflect the consolidation of its investments in two ethanol affiliates, Levelland Hockley County Ethanol, LLC (Levelland Hockley) and One Earth Energy LLC (One Earth). The real estate revenue recorded in the fiscal 2009 second quarter is from rental income. Certain amounts differ from those previously reported as a result of certain retail stores being reclassified into discontinued operations. Three Months Ended Six Months Ended July 31, July 31, Net sales and revenue: Alternative energy $16,810 $24,857 $30,927 $26,024 Real estate 96 Retail Total net sales and revenues $21,477 $42,103 $46,926 $61,218 Segment gross profit (loss): Alternative energy $1,209 $634 $1,441 $690 Real estate ) 91 ) Retail Total gross profit $3,565 $6,674 $7,410 $12,836 -more- REX Reports Fiscal 2009 Second Quarter Results, 9/9/09 page 3 Segment Income Statement Data (continued) Three Months Ended Six Months Ended July 31, July 31, Segment profit (loss): Alternative energy $(551 ) $983 $(2,367 ) $1,406 Real estate ) 33 ) 95 Retail Corporate expense ) Interest expense ) Investment income 73 Income from synthetic fuel investments - - - Income (loss) from continuing operations before income taxes $1,011 $1,358 $(1,059 ) $2,887 REX recorded pre-tax income from continuing operations, of $1.0 million in the quarter ended July 31, 2009 compared with $1.4 million in the comparable prior year period. In the quarter ended July 31, 2009 REX generated income from continuing operations including non-controlling interest, net of tax of $0.4 million and a gain from discontinued operations, net of tax, of $0.2 million. In the comparable year ago period REX reported income from continuing operations including non-controlling interest, net of tax of $1.0 million and a gain from discontinued operations, net of tax of $0.3 million. For the fiscal second quarter ended July 31, 2009 REX generated net income attributable to common shareholders of $0.8 million, or $0.09 per diluted share. In the second quarter of fiscal 2008 REX reported net income attributable to common shareholders of $1.2 million, or $0.11 per diluted share. Per share results are based on 9,486,000 and 11,146,000 diluted weighted average shares outstanding for the quarters ended July 31, 2009 and July 31, 2008, respectively. During the fiscal 2009 second quarter REX purchased 125,942 shares of its common stock in open market transactions. In the first half of fiscal 2009, REX repurchased 280,505 of its common stock in open market transactions.
